*420Opinion by
Cline, J.
From the evidence presented and in harmony with United States v. Woodward-Newhouse Co. (11 Ct. Cust. Appls. 284, T. D. 39100) and Abstract 40749 it was held that the entered and appraised value of the merchandise is the unit value $0.04064 per pound and that in determining the dutiable value the collector should multiply the total number of pounds of mustard bran in the importation by the unit value,-and, after deducting any nondutiable charges included in such value, assess duty at the appropriate rate on the sum so found. The protest was therefore sustained.